                     Case 20-12522-JTD          Doc 567       Filed 11/19/20         Page 1 of 8




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      ) Chapter 11
                                                            )
MALLINCKRODT PLC, et al.,                                   ) Case No. 20-12522 (JTD)
                                                            )
                   Debtors. 1                               ) (Jointly Administered)
                                                            )
                                                            )

          NOTICE OF AMENDED 2 AGENDA FOR TELEPHONIC AND VIDEO HEARING
             SCHEDULED FOR NOVEMBER 20, 2020 AT 10:00 A.M. (PREVAILING
           EASTERN TIME), BEFORE THE HONORABLE JOHN T. DORSEY, AT THE
         UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 3


           ANY PARTY WISHING TO PARTICIPATE IN THE HEARING
    MUST APPEAR THROUGH BOTH COURTCALL AND ZOOM. PARTIES SHOULD
        CALL IN TO COURTCALL BY 9:45 A.M. AS COURTCALL HAS BEEN
           EXPERIENCING DELAYS DUE TO THE VOLUME OF CALLS.

                      TO APPEAR BY VIDEO CONFERENCE,
              PARTIES SHOULD USE THE FOLLOWING INFORMATION:
         JOIN ZOOMGOV HEARING: https://debuscourts.zoomgov.com/j/1619591945
                   MEETING ID: 1619591945; PASSWORD: 954168

         PLEASE NOTE: AUDIO MUST BE MUTED IN ZOOM ONCE CONNECTED.
           COURTCALL, LLC WILL PROVIDE THE AUDIO FOR THE HEARING.

                               TO APPEAR TELEPHONICALLY,
                      PARTIES SHOULD CONTACT COURTCALL, LLC
                     AT 844-925-0626 TO REGISTER THEIR APPEARANCE.




1
     A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
     noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675 McDonnell
     Blvd., St. Louis, Missouri 63042.
2
     Amended items appear in bold.
3
     All motions and other pleadings referenced          herein   are   available   online   at   the   following   address:
     http://restructuring.primeclerk.com/Mallinckrodt.



RLF1 24335520v.1
                     Case 20-12522-JTD      Doc 567      Filed 11/19/20   Page 2 of 8




I.       RESOLVED MATTERS:

1.       Motion of Debtors for Interim and Final Orders Authorizing the Debtors to (A) Pay Their
         Prepetition Insurance Programs Obligations and (B) Maintain Their Postpetition Insurance
         Programs [Docket No. 5 – filed October 12, 2020]

         Objection/Response Deadline:         November 3, 2020 at 4:00 p.m. (ET); extended by
                                              agreement to November 5, 2020 at 12:00 noon (ET) for the
                                              Acthar Plaintiffs represented by Ciardi, Ciardi & Astin (the
                                              “Acthar Plaintiffs”); extended by agreement for the Official
                                              Committee of Unsecured Creditors (the “UCC”) and the
                                              Official Committee of Opioid Related Claimants (the
                                              “OCC”)

         Objections/Responses Received:

         A.        Informal comments received from the OCC

         B.        Informal comments received from the UCC

         C.        Informal comments received from The Chubb Companies

         D.        Informal comments received from the Ad Hoc Committee of Governmental Opioid
                   Plaintiffs

         E.        Statement and Reservation of Rights of the Official Committee of Opioid Related
                   Claimants in Connection with Second Day Motions [Docket No. 433 – filed
                   November 6, 2020]

         Related Documents:

         i.        Interim Order Authorizing the Debtors to (A) Pay Their Prepetition Insurance
                   Programs Obligations and (B) Maintain Their Postpetition Insurance Programs
                   [Docket No. 216 – entered October 14, 2020]

         ii.       Notice of (I) Entry of Interim Order Authorizing the Debtors to (A) Pay Their
                   Prepetition Insurance Programs Obligations and (B) Maintain Their Postpetition
                   Insurance Programs and (II) Final Hearing Thereon [Docket No. 245 – filed October
                   16, 2020]

         iii.      Certification of Counsel Regarding Final Order Authorizing the Debtors to (A) Pay
                   Their Prepetition Insurance Programs Obligations and (B) Maintain Their
                   Postpetition Insurance Programs [Docket No. 492 – filed November 13, 2020]

         iv.       Final Order Authorizing the Debtors to (A) Pay Their Prepetition Insurance Programs
                   Obligations and (B) Maintain Their Postpetition Insurance Programs [Docket No.
                   509 – entered November 16, 2020]


                                                     2
RLF1 24335520v.1
                     Case 20-12522-JTD      Doc 567     Filed 11/19/20   Page 3 of 8




         Status: On November 16, 2020, the Court entered an order regarding this matter. Accordingly, a
                 hearing with respect to this matter is no longer necessary.

2.       Motion of Debtors for Interim and Final Orders Authorizing the Debtors to (A) Pay Certain
         Employee Compensation and Benefits, (B) Maintain and Continue Such Benefits and Other
         Employee-Related Programs, (C) Pay Prepetition Claims of Contracted Labor, and (D) Granting
         Relief from Automatic Stay with Respect to Workers’ Compensation Claims [Docket No. 8 –
         filed October 12, 2020]

         Objection/Response Deadline:         November 3, 2020 at 4:00 p.m. (ET); extended by
                                              agreement to November 5, 2020 at 12:00 noon (ET) for the
                                              Acthar Plaintiffs; extended by agreement to November 6,
                                              2020 at 12:00 p.m. (ET) for Chubb; extended by agreement
                                              for the UCC and the OCC

         Objections/Responses Received:

         A.        Informal comments received from the Office of the United States Trustee (the “U.S.
                   Trustee”)

         B.        Informal comments received from the OCC

         C.        Informal comments received from the UCC

         D.        Statement and Reservation of Rights of the Official Committee of Opioid Related
                   Claimants in Connection with Second Day Motions [Docket No. 433 – filed
                   November 6, 2020]

         Related Documents:

         i.        Interim Order Authorizing the Debtors to (A) Pay Certain Employee Compensation
                   and Benefits, (B) Maintain and Continue Such Benefits and Other Employee-Related
                   Programs, (C) Pay Prepetition Claims of Contracted Labor, and (D) Granting Relief
                   from Automatic Stay with Respect to Workers’ Compensation Claims [Docket No.
                   211 – entered October 14, 2020]

         ii.       Notice of (I) Entry of Interim Order Authorizing the Debtors to (A) Pay Certain
                   Employee Compensation and Benefits, (B) Maintain and Continue Such Benefits and
                   Other Employee-Related Programs, (C) Pay Prepetition Claims of Contracted Labor,
                   and (D) Granting Relief from Automatic Stay with Respect to Workers’
                   Compensation Claims; and (II) Final Hearing Thereon [Docket No. 241 – filed
                   October 16, 2020]

         iii.      Certification of Counsel Regarding Final Order Authorizing the Debtors to (A) Pay
                   Certain Employee Compensation and Benefits, (B) Maintain and Continue Such
                   Benefits and Other Employee-Related Programs, (C) Pay Prepetition Claims of
                   Contracted Labor, and (D) Granting Relief from Automatic Stay with Respect to
                   Workers’ Compensation Claims [Docket No. 493 – filed November 13, 2020]
                                                    3
RLF1 24335520v.1
                     Case 20-12522-JTD     Doc 567      Filed 11/19/20   Page 4 of 8




         iv.       Final Order Authorizing the Debtors to (A) Pay Certain Employee Compensation and
                   Benefits, (B) Maintain and Continue Such Benefits and Other Employee-Related
                   Programs, (C) Pay Prepetition Claims of Contracted Labor, and (D) Granting Relief
                   from Automatic Stay with Respect to Workers’ Compensation Claims [Docket No.
                   510 – entered November 16, 2020]

         Status: On November 16, 2020, the Court entered an order regarding this matter. Accordingly, a
                 hearing with respect to this matter is no longer necessary.

II.      CONTESTED MATTERS GOING FORWARD:

3.       Motion of Debtors for Interim and Final Orders (A) Authorizing Continued Use of Existing Cash
         Management System, Including Maintenance of Existing Bank Accounts, Checks, and Business
         Forms, (B) Authorizing Continuation of Existing Deposit Practices, (C) Waiving Certain U.S.
         Trustee Guidelines, (D) Authorizing Continuation of Intercompany Transactions, and (E)
         Granting Superpriority Status to Postpetition Intercompany Claims [Docket No. 23 – filed
         October 12, 2020]

         Objection/Response Deadline:        November 3, 2020 at 4:00 p.m. (ET); extended by
                                             agreement to November 5, 2020 at 12:00 noon (ET) for the
                                             Acthar Plaintiffs; extended by agreement for the UCC and
                                             the OCC

         Objections/Responses Received:

         A.        Informal comments received from the OCC

         B.        Informal comments from the UCC

         C.        Informal comments received from the Proposed Future Claimants’ Representative
                   (the “Proposed FCR”)

         D.        United States Trustee’s Objection to the Motion of Debtors for Interim and Final
                   Orders (A) Authorizing Continued Use of Existing Cash Management System,
                   Including Maintenance of Existing Bank Accounts, Checks, and Business Forms,
                   (B) Authorizing Continuation of Existing Deposit Practices, (C) Waiving Certain
                   U.S. Trustee Guidelines, (D) Authorizing Continuation of Intercompany
                   Transactions, and (E) Granting Superpriority Status to Postpetition Intercompany
                   Claims [Docket No. 417 – filed November 4, 2020]

         E.        Statement and Reservation of Rights of the Official Committee of Opioid Related
                   Claimants in Connection with Second Day Motions [Docket No. 433 – filed
                   November 6, 2020]

         Related Documents:

         i.        Notice of Filing of Revised Schedule of Bank Accounts [Docket No. 198 – filed
                   October 14, 2020]
                                                    4
RLF1 24335520v.1
                     Case 20-12522-JTD      Doc 567      Filed 11/19/20   Page 5 of 8




         ii.       Interim Order (A) Authorizing Continued Use of Existing Cash Management System,
                   Including Maintenance of Existing Bank Accounts, Checks, and Business Forms,
                   (B) Authorizing Continuation of Existing Deposit Practices, (C) Waiving Certain
                   U.S. Trustee Guidelines, (D) Authorizing Continuation of Intercompany
                   Transactions, and (E) Granting Superpriority Status to Postpetition Intercompany
                   Claims [Docket No. 212 – entered October 14, 2020]

         iii.      Notice of (I) Entry of Interim Order (A) Authorizing Continued Use of Existing Cash
                   Management System, Including Maintenance of Existing Bank Accounts, Checks,
                   and Business Forms, (B) Authorizing Continuation of Existing Deposit Practices,
                   (C) Waiving Certain U.S. Trustee Guidelines, (D) Authorizing Continuation of
                   Intercompany Transactions, and (E) Granting Superpriority Status to Postpetition
                   Intercompany Claims; and (II) Final Hearing Thereon [Docket No. 244 – filed
                   October 16, 2020]

         iv.       Statement and Certification Pursuant to Local Rule 4001-3 Regarding Investments in
                   Money Market Funds [Docket No. 528 – filed November 17, 2020]

         v.        Certification of Counsel Regarding Final Order (A) Authorizing Continued Use
                   of Existing Cash Management System, Including Maintenance of Existing Bank
                   Accounts, Checks, and Business Forms, (B) Authorizing Continuation of
                   Existing Deposit Practices, (C) Waiving Certain U.S. Trustee Guidelines,
                   (D) Authorizing Continuation of Intercompany Transactions, and (E) Granting
                   Superpriority Status to Postpetition Intercompany Claims [Docket No. 549 –
                   filed November 18, 2020]

         vi.       Final Order (A) Authorizing Continued Use of Existing Cash Management
                   System, Including Maintenance of Existing Bank Accounts, Checks, and
                   Business Forms, (B) Authorizing Continuation of Existing Deposit Practices,
                   (C) Waiving Certain U.S. Trustee Guidelines, (D) Authorizing Continuation of
                   Intercompany Transactions, and (E) Granting Superpriority Status to
                   Postpetition Intercompany Claims [Docket No. 552 – entered November 19,
                   2020]

         Status:    On November 19, 2020, the Court entered an order regarding this matter.
                   Accordingly, a hearing with respect to this matter is no longer necessary.

4.       Motion of the Debtors for Interim and Final Orders Under Bankruptcy Code Sections 105(a),
         361, 362, 363, 503, and 507, and Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to
         Use Cash Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties;
         (III) Modifying the Automatic Stay; and (IV) Granting Related Relief [Docket No. 103 – filed
         October 12, 2020]

         Objection/Response Deadline:         November 3, 2020 at 4:00 p.m. (ET); extended by
                                              agreement to November 5, 2020 at 12:00 noon (ET) for the
                                              Acthar Plaintiffs; extended by agreement for the UCC and
                                              the OCC

                                                     5
RLF1 24335520v.1
                        Case 20-12522-JTD    Doc 567       Filed 11/19/20   Page 6 of 8




         Objections/Responses Received:

         A.        Informal comments received from the UCC

         B.        Informal comments received from the Proposed FCR

         C.        Limited Objection of the Multistate Governmental Entities Group to Debtors’ Motion
                   to Use Cash Collateral [Docket No. 396 – filed November 3, 2020]

                    i.     Notice of Withdrawal of the Multi-State Governmental Entities Group’s
                           Limited Objection to Debtors’ Motion to Use Cash Collateral [Docket No.
                           507 – filed November 15, 2020]

         D.        Objection of the Certain Texas Taxing Entities (the “Certain Texas Taxing
                   Authorities”) to Debtors’ Motion for Interim and Final Orders (I) Authorizing
                   Debtors to Use Cash Collateral; (II) Granting Adequate Protection to Prepetition
                   Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting Related Relief
                   [Docket No. 412 – filed November 4, 2020]

         E.        Objection of the Official Committee of Opioid Related Claimants to Motion of the
                   Debtors for Interim and Final Orders Under Bankruptcy Code Sections 105(a), 361, 362,
                   363, 503, and 507, and Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use
                   Cash Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties;
                   (III) Modifying the Automatic Stay; and (IV) Granting Related Relief [Docket No. 506 –
                   filed November 15, 2020]

                   i.      Statement and Reservation of Rights of the Official Committee of Opioid
                           Related Claimants in Connection with Second Day Motions [Docket No. 433
                           – filed November 6, 2020]

         Related Documents:

         i.        Declaration of Randall S. Eisenberg in Support of Debtors’ Motion for Interim and
                   Final Orders Pursuant to 11 U.S.C. §§ 105 361, 362, 363, and 364 (I) Authorizing Use of
                   Cash Collateral, (II) Granting Adequate Protection, (III) Scheduling a Final Hearing and
                   (IV) Granting Related Relief [Docket No. 135 – filed October 12, 2020]

         ii.       Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and 507,
                   and Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use Cash
                   Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties;
                   (III) Modifying Automatic Stay; and (IV) Granting Related Relief [Docket No. 213 –
                   entered October 14, 2020]

         iii.      Notice of (A) Entry of Interim Order Under Bankruptcy Code Sections 105(a), 361,
                   362, 363, 503, and 507, and Bankruptcy Rules 4001 and 9014 (I) Authorizing
                   Debtors to Use Cash Collateral; (II) Granting Adequate Protection to Prepetition
                   Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting Related Relief;
                   and (B) Final Hearing Thereon [Docket No. 247 – filed October 16, 2020]
                                                       6
RLF1 24335520v.1
                     Case 20-12522-JTD       Doc 567     Filed 11/19/20   Page 7 of 8




         iv.       Response of the Ad Hoc First Lien Notes Group to the Objection of the Official
                   Committee of Opioid Related Claimants to Debtors’ Motion to Use Cash Collateral
                   [Docket No. 531 – filed November 18, 2020]

         v.        Debtors’ Reply in Support of Motion of the Debtors for Interim and Final Orders
                   Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and 507, and
                   Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use Cash Collateral;
                   (II) Granting Adequate Protection to Prepetition Secured Parties; (III) Modifying the
                   Automatic Stay; and (IV) Granting Related Relief [Docket No. 533 – filed November
                   18, 2020]

         vi.       Reply of the Ad Hoc First Lien Term Lender Group in Support of Motion of the
                   Debtors for Interim and Final Orders Under Bankruptcy Code Sections 105(a), 361,
                   362, 363, 503, and 507, and Bankruptcy Rules 4001 and 9014 (I) Authorizing
                   Debtors to Use Cash Collateral; (II) Granting Adequate Protection to Prepetition
                   Secured Parties; (III) Modifying the Automatic Stay; and (IV) Granting Related
                   Relief [Docket No. 534 – filed November 18, 2020]

         vii.      Notice of Filing of Proposed Final Cash Collateral Order [Docket No. 535 - filed
                   November 18, 2020]

         viii.     Statement of the Official Committee of Unsecured Creditors with Respect to
                   Motion of the Debtors for Interim and Final Orders Under Bankruptcy Code
                   Sections 105(a), 361, 362, 363, 503, and 507, and Bankruptcy Rules 4001 and
                   9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting Adequate
                   Protection to Prepetition Secured Parties; (III) Modifying the Automatic Stay;
                   and (IV) Granting Related Relief [Docket No. 547 – filed November 18, 2020]

         Witness Information:           The Debtors may offer the testimony of Mr. Randall S.
                                        Eisenberg, Managing Director of AlixPartners, LLP, by
                                        declaration, proffer and/or live testimony. If necessary, Mr.
                                        Eisenberg will testify by video from his home in Westchester
                                        County, NY.

         Status: The Debtors have resolved the objection of the Certain Texas Taxing Authorities and the
                 informal comments received from the UCC. The Debtors continue to discuss informal
                 comments received from the Proposed FCR. The objection of the Multistate
                 Governmental Entities Group has been withdrawn. The Debtors are working to resolve
                 the objection of the OCC prior to the hearing. The hearing on this matter will go
                 forward.




                                                     7
RLF1 24335520v.1
                   Case 20-12522-JTD   Doc 567     Filed 11/19/20   Page 8 of 8




Dated: November 19, 2020
       Wilmington, Delaware

 /s/ Amanda R. Steele                     LATHAM & WATKINS LLP
RICHARDS, LAYTON & FINGER, P.A.           George A. Davis (admitted pro hac vice)
Mark D. Collins (No. 2981)                Christopher Harris (admitted pro hac vice)
Michael J. Merchant (No. 3854)            George Klidonas (admitted pro hac vice)
Amanda R. Steele (No. 5530)               Andrew Sorkin (admitted pro hac vice)
Brendan J. Schlauch (No. 6115)            Anupama Yerramalli (admitted pro hac vice)
One Rodney Square                         Hugh K. Murtagh (admitted pro hac vice)
920 N. King Street                        885 Third Avenue
Wilmington, DE 19801                      New York, New York 10022
Telephone:    (302) 651-7700              Telephone:    (212) 906-1200
Facsimile:    (302) 651-7701              Facsimile:    (212) 751-4864
Email:        collins@rlf.com             Email:        george.davis@lw.com
              merchant@rlf.com                          christopher.harris@lw.com
              steele@rlf.com                            george.klidonas@lw.com
              schlauch@rlf.com                          andrew.sorkin@lw.com
                                                        anu.yerramalli@lw.com
- and -                                                 hugh.murtagh@lw.com

                                          Jeffrey E. Bjork (admitted pro hac vice)
                                          355 South Grand Avenue, Suite 100
                                          Los Angeles, California 90071
                                          Telephone:     (213) 485-1234
                                          Facsimile:     (213) 891-8763
                                          Email:         jeff.bjork@lw.com

                                          Elizabeth Marks (admitted pro hac vice)
                                          200 Clarendon Street
                                          Boston, MA 02116
                                          Telephone:    (617) 948-6000
                                          Facsimile:    (617) 948-6001
                                          Email:        betsy.marks@lw.com

                                          Jason B. Gott (admitted pro hac vice)
                                          330 North Wabash Avenue, Suite 2800
                                          Chicago, Illinois 60611
                                          Telephone:     (312) 876-7700
                                          Facsimile:     (312) 993-9767
                                          Email:         jason.gott@lw.com

                                          Proposed Counsel for Debtors and Debtors in
                                          Possession



                                               8
RLF1 24335520v.1
